COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

                                                 §               No. 08-09-00079-CV

 IN RE: KEVIN MCCARROLL                          §         AN ORIGINAL PROCEEDING

                                                 §                 IN MANDAMUS

                                                 §


                                 MEMORANDUM OPINION

       Pending before the Court is Relator’s motion to dismiss his petition for writ of

mandamus. Relator’s pro se petition was filed in this Court on March 10, 2009. By letter on that

same date, the clerk of this Court notified Relator that his petition had been filed. On March 25,

2009, the Court received a letter from Relator requesting that the Court “return this Application

for Writ of Mandamus to the District Court because it is originating from the Small Claims Court

Pct #1 and it should be litigated in the District Court because that Court is the next court above

the Small Claims Court.”

       We have construed Relator’s letter as a motion to dismiss the petition pursuant to

TEX .R.APP .P. 42.1(a)(1). This Court has the authority to dismiss an appeal pursuant to an

Appellant’s request. See TEX .R.APP .P. 42.1(a)(1). The Court has considered this cause and has

concluded that the motion should be granted, and the petition dismissed to allow Relator to

pursue alternative remedies. We therefore grant the motion to dismiss the petition for writ of

mandamus.
May 13, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-